Exhibit 10.1



March 31, 2011
Ms. Susana D’Emic
16 McCarthy Drive
Ossining, NY 10562


Dear Sue,


It is my pleasure to confirm our offer of employment for the position of Senior
Vice President and Controller, which is the designated Chief Accounting Officer
for the Company.  The work location for this position will be our Stamford, CT
office and you will be reporting to Don Shassian, Chief Financial Officer.  Your
start date will be April 15th, 2011.


Your executive compensation program includes five principle components:


 
1) Annual base salary of $270,000 (less applicable taxes) paid on a semi-monthly
basis,



 
2) Frontier Bonus Plan with an annual target incentive of 50% ($135,000) which
is paid out based on company and personal performance. Your first year payout
will be pro-rated based on your date of employment.



 
3) Frontier’s Equity Award Program (“EAP”) which includes Restricted Stock
Awards, generally in the first quarter of each year and dividends paid
quarterly. Eligibility for any given plan does not guarantee award values since
Frontier’s Executive Compensation Program is based on performance of the company
and the executive. The target for the SVP level is $160,000 annually.  These
shares will vest in four equal 25% annual installments commencing one year from
grant date, and you will be paid dividends on the unvested shares.



 
4) In addition and upon hire, you will be granted 20,000 shares of Frontier
Communications Corporation Common Stock. This Restricted Stock Award is subject
to approval by the Compensation Committee of the Board of Directors. These
shares will vest in four equal 25% annual installments commencing one year from
your hire date.



 
5) You will also receive a $30,000 sign-on bonus (subject to applicable taxes)
contingent upon execution of a twelve (12) month pro-rated promissory note
(attached).  The sign-on bonus is paid within four weeks of your start date.



This offer will additionally include an enhanced severance package equal to
twenty-six (26) weeks of your base salary should Frontier cease your employment
not for cause (for cause would include performance related or gross misconduct)
or voluntary resignation.


Please be advised that your health and welfare benefits will begin on your 30th
day of employment and as a Frontier employee, you will be eligible to
participate in a full range of benefits.  Please bring all of the original
paperwork with you on your first day of work.


This offer and subsequent employment is contingent upon Frontier’s receipt of
acceptable results of a background check and reference checks including,
criminal record check, drug screening, and verification of education, employment
and professional references.  Certain positions will also require a motor
vehicle or credit check.


 
 

--------------------------------------------------------------------------------

 
Page 2
S. D’Emic




All drug screens must be completed within 48 hours of execution of this
offer.  The drug test will be registered by Frontier Communications.


Federal law requires that you provide documentation (I-9) confirming your
eligibility to work in the United States.  A list of documents that you may use
to establish your identity and employment eligibility can be found in your New
Hire Kit.  Please bring the appropriate documents with you when you report to
work on your first day.


Assuming the contingencies noted above are met and you commence employment with
Frontier, as a condition of accepting this offer of employment with Frontier you
agree that should you leave employment with Frontier at anytime in the future
for any reason, you will not solicit, either directly or indirectly, any
Frontier employee for employment with any other employer for a period of one (1)
year after you leave employment with Frontier.


This offer is not an express or implied contract, promise or guarantee of
employment, of any particular position, or of any particular term or condition
of employment.  Your employment by Frontier is at will and is subject to the
conditions set forth in Frontier’s Code of Conduct as well as all other Frontier
policies and applicable Federal, State and local laws.  Frontier reserves the
right to change or discontinue compensation plans at its own discretion.


On behalf of Don and Frontier, I welcome you to our team!  Please do not
hesitate to contact me with any questions regarding this offer.  To acknowledge
your acceptance of this offer, please sign the bottom of this offer letter and
fax (203-614-5054) or email a scanned copy back to me directly.  Please return
the original signed offer letter with your original new hire paperwork as soon
as convenient.
 
 
Sincerely,


/s/ Tara Smith
Tara Smith
Senior Manager, Talent Acquisition


Acceptance of Offer


By signing below, I hereby accept the Frontier’s contingent offer of
employment.  I understand that I will not have a contract of employment with
Frontier for a specified period of time.  I further agree to abide by the
employment policies and procedures established by Frontier.


/s/ Susana
D’Emic                                                                                                           March
31, 2011            
(Susana
D’Emic)   Signature                                                                                                  
  Date           